ORDER

PER CURIAM.
Appellant Mark Sevier (“Seveir”) appeals from the decision of the Circuit Court of Warren County, the Honorable Keith M. Sutherland presiding, after a jury found him guilty of one count of Fore*366ible Sodomy, Section 566.060 RSMo. (2000)1 and one count of Second Degree Statutory Sodomy, Section 566.064. The court sentenced Sevier, as a prior and persistent offender, to consecutive ten-year and five-year sentences.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).

. All statutory references are to RSMo. (2000), unless indicated otherwise.